Title: To Benjamin Franklin from ——— Thibouzet: Poem: résumé, 15 October 1781
From: Thibouzet, ——
To: Franklin, Benjamin


<Rue Jean-Robert, hôtel d’Estrées, Paris, October 15, 1781, in French: Thibouzet dedicates to Franklin three pages of rhymed couplets, unequal in length and erratic in spelling. The poet wishes to rally a discouraged America, unhappy victim of more than four centuries of tyrannical oppression. He praises France as America’s courageous defender and Franklin as another Moses saved from the water to rescue his nation with laws both beautiful and wise.>
